Exhibit 10.3

 

NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER JURISDICTION
OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON EXEMPTIONS
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND SUCH
OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD,
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR LISTING OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH
REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH WILL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

.

 

MILLENNIUM HEALTHCARE INC.

 

COMMON STOCK PURCHASE WARRANT

 

Number: _______________ Issue Date: April      , 2015

 

Millennium Healthcare Inc., a Delaware corporation (the “Company”), having an
address at 400 Garden City Plaza, Suite 440 Garden City, New York 11530, hereby
certifies that, for value received, ___________, having an address at
______________, Fax Number: ________, its permissible transferees, designees,
successors and assigns (collectively, the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company at any time commencing on
the date hereof (the “Effective Date”) and terminating on the third anniversary
of the Issue Date (or such earlier date provided in paragraph 5 hereof), up to
10,000,000 shares (each, a “Share” and collectively the “Shares”) of the
Company’s common stock (the “Common Stock”), at an exercise price per Share
equal to $0.025 (the “Exercise Price”). The number of Shares purchasable
hereunder and the Exercise Price are subject to adjustment as provided in
Section 4 hereof. The Company may reduce the Purchase Price for some or all of
the Warrants, temporarily or permanently, provided such reduction is made as to
all outstanding Warrants for all Holders of such Warrants. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in that
certain Securities Purchase Agreement (the “Subscription Agreement”), dated of
even date herewith, entered into by the Company, the Holder and the other
signatories thereto.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(A)           The term “Fair Market Value” of a share of Common Stock as of a
particular date (the “Determination Date”) shall mean:

 

(a)           If the Company's Common Stock is traded on an exchange or is
quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the American Stock Exchange, LLC,
then the average of the closing sale prices of the Common Stock for the five (5)
Trading Days immediately prior to (but not including) the Determination Date;

 



-1-

 

 

(b)           If the Company's Common Stock is not traded on an exchange or on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange or the American Stock Exchange, Inc., but is
quoted on the OTC Bulletin Board or in the over-the-counter market or Pink
Sheets, then the average of the closing bid and ask prices reported for the five
(5) Trading Days immediately prior to (but not including) the Determination
Date;

 

(D)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock.

 

(E)           The term “Warrant Shares” shall mean the Common Stock issuable
upon exercise of this Warrant.

 

1.           Method of Exercise; Payment.

 

(a)           Cash Exercise. The purchase rights represented by this Warrant may
be exercised by the Holder, in whole or in part, at any time, or from time to
time, by the surrender of this Warrant, together with the notice of exercise
form (the "Notice of Exercise") attached hereto as Exhibit A duly executed, at
the principal office of the Company, and by payment to the Company of an amount
equal to the Exercise Price multiplied by the number of the Warrant Shares being
purchased, which amount (the “Purchase Price”) may be paid, at the election of
the Holder, by wire transfer or certified check payable to the order of the
Company. The person or persons in whose name(s) any certificate(s) representing
Shares shall be issuable upon exercise of this Warrant shall be deemed to have
become the holder(s) of record of, and shall be treated for all purposes as the
record holder(s) of, the Shares represented thereby (and such Shares shall be
deemed to have been issued) immediately prior to the close of business on the
date or dates upon which this Warrant is exercised.

 

(b)           Cashless Exercise.

 

(i)           If the Warrant Shares are not registered pursuant to an effective
registration statement at the time of the exercise of this Warrant, then payment
of the Purchase Price may be made at the option of the Holder either in (i)
cash, wire transfer or by certified or official bank check payable to the order
of the Company equal to the applicable aggregate Purchase Price, (ii) by
delivery of Warrant Shares in accordance with Section (ii) below or (iii) by a
combination of any of the foregoing methods, for the number of Common Stock
specified in such form (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the holder
per the terms of this Warrant) and the holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein. Notwithstanding the immediately preceding sentence, payment
upon exercise may be made in whole or in part in the manner described in Section
(ii) below only with respect to Warrant Shares not included for unrestricted
public resale in an effective Registration Statement on the date notice of
exercise is given by the Holder.

 



-2-

 

 

(ii)           Subject to the provisions herein to the contrary, if the Fair
Market Value of one share of Common Stock is greater than the Exercise Price (at
the date of calculation as set forth below), then in lieu of exercising this
Warrant for cash, the holder may elect to receive Warrant Shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
cancelled) by delivery of a properly executed Notice of Exercise delivered to
the Company by any means described in Section 11, in which event the Company
shall issue to the holder a number of shares of Common Stock computed using the
following formula:

 

  X= Y (A-B)        A       Where  X= the number of Warrant Shares to be issued
to the Holder         Y= the number of shares of Warrant Shares purchasable
under the Warrant or, if only a portion of the Warrant is being exercised, the
portion of the Warrant being exercised (at the date of such calculation)        
A= Fair Market Value         B= Exercise Price (as adjusted to the date of such
calculation)

 

For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction in the manner described above shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares shall be
deemed to have commenced, on the date this Warrant was originally issued
pursuant to the Subscription Agreement.

 

(c)           Stock Certificates.

 

(i)           Upon the exercise of this Warrant in compliance with the
provisions hereof, the Company shall promptly issue and cause to be delivered to
the Holder a certificate for the Shares purchased by the Holder. Each exercise
of this Warrant shall be effective immediately prior to the close of business on
the date (the “Date of Exercise”) that the conditions set forth in Section 1(a)
or have been satisfied. On the first Business Day following the date on which
the Company has received each of the Notice of Exercise and the aggregate
Exercise Price (the “Exercise Delivery Documents”), the Company shall transmit
an acknowledgment of receipt of the Exercise Delivery Documents to the Company’s
transfer agent (the “Transfer Agent”). On or before the third Business Day
following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (Y)
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise. Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Shares.

 



-3-

 

 

(ii)           This Warrant shall be exercisable, either in its entirety or,
from time to time, for part only of the number of Warrant Shares referenced by
this Warrant. If this Warrant is exercised in part, the Company shall issue, at
its expense, a new Warrant, in substantially the form of this Warrant,
referencing such reduced number of Shares that remain subject to this Warrant.

 

(d)           Taxes. The issuance of the Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Shares, shall be made without charge to the Holder for any tax or other charge
in respect of such issuance.

 

2.           Warrant.

 

(a)           Exchange, Transfer and Replacement. At any time prior to the
exercise hereof, this Warrant may be exchanged upon presentation and surrender
to the Company, alone or with other warrants of like tenor of different
denominations registered in the name of the same Holder, for another warrant or
warrants of like tenor in the name of such Holder exercisable for the aggregate
number of Shares as the Warrant or Warrants surrendered.

 

(b)           Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver in lieu thereof, a new Warrant of like tenor.

 

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.

 

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

 

3.           Rights and Obligations of Holders of this Warrant. The Holder of
this Warrant shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or in equity; provided, however, that
in the event any certificate representing shares of Common Stock or other
securities is issued to the Holder hereof upon exercise of this Warrant, such
holder shall, for all purposes, be deemed to have become the holder of record of
such Common Stock on the date on which this Warrant, together with a duly
executed Election to Purchase, was surrendered and payment of the aggregate
Exercise Price was made, irrespective of the date of delivery of such Common
Stock certificate.

 



-4-

 

 

4.           Adjustments.

 

(a)           Stock Dividends, Reclassifications, Recapitalizations, Etc. While
this Warrant is outstanding, in the event the Company: (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock (including a recapitalization in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (1) the Exercise Price on the record date of such division or distribution
or the effective date of such action shall be adjusted by multiplying such
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Common Stock outstanding immediately after such
event, and (2) the number of shares of Common Stock for which this Warrant may
be exercised immediately before such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the Exercise Price immediately
before such event and the denominator of which is the Exercise Price immediately
after such event.

 

(b)           Combination: Liquidation. While this Warrant is outstanding,
(i) in the event of a Combination (as defined below), each Holder shall have the
right to receive upon exercise of the Warrant the kind and amount of shares of
capital stock or other securities or property which such Holder would have been
entitled to receive upon or as a result of such Combination had such Warrant
been exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof), and (ii) in the event of (x) a Combination
where consideration to the holders of Common Stock in exchange for their shares
is payable solely in cash or (y) the dissolution, liquidation or winding-up of
the Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price. Unless
paragraph (ii) is applicable to a Combination, the Company shall provide that
the surviving or acquiring Person (the “Successor Company”) in such Combination
will assume by written instrument the obligations under this Section 4 and the
obligations to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
acquire. “Combination” means an event in which the Company consolidates with,
merges with or into, or sells all or substantially all of its assets to another
Person, where “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity. In case of any Combination described in this
Section 4, the surviving or acquiring Person and, in the event of any
dissolution, liquidation or winding-up of the Company, the Company, shall
deposit promptly with an agent or trustee for the benefit of the Holders such
funds, if any, necessary to pay to the Holders the amounts to which they are
entitled as described above. After such funds and the surrendered Warrant are
received, the Company shall be required to deliver a check in such amount as is
appropriate (or, in the case or consideration other than cash, such other
consideration as is appropriate) to such Person or Persons as it may be directed
in writing by the Holders surrendering such Warrants.

 



-5-

 

 

(c)           Stock Splits. In the event of a reverse split or a forward split
with regard to the Company’s Common Stock (either referred to as a “Split”), the
number of Warrant Shares and the Exercise Price shall adjusted automatically and
simultaneously using the same ratio as used in connection with the Split. For
example, in the event of a 1 for 2 reverse split, the Exercise Price would be
doubled and in the event of a 4 for 1 forward split, the Exercise Price would be
1/4th of the pre-Split Exercise Price.

 

(d)           Notice of Adjustment. Whenever the Exercise Price or the number of
shares of Common Stock and other property, if any, issuable upon exercise of the
Warrant is adjusted, as herein provided, the Company shall deliver to the
holders of the Warrant in accordance with Section 10 a certificate of the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
and specifying the Exercise Price and number of shares of Common Stock issuable
upon exercise of Warrant after giving effect to such adjustment.

 

(e)           Notice of Certain Transactions. While this Warrant is outstanding,
in the event that the Company shall propose (a) to pay any dividend payable in
securities of any class to the holders of its Common Stock or to make any other
non-cash dividend or distribution to the holders of its Common Stock, (b) to
offer the holders of its Common Stock rights to subscribe for or to purchase any
securities convertible into shares of Common Stock or shares of stock of any
class or any other securities, rights or options, (c) to effect any capital
reorganization, reclassification, consolidation or merger affecting the class of
Common Stock, as a whole, or (d) to effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall, within
the time limits specified below, send to each Holder a notice of such proposed
action or offer. Such notice shall be mailed to the Holders at their addresses
as they appear in the Warrant Register (as defined in Section 2(d)), which shall
specify the record date for the purposes of such dividend, distribution or
rights, or the date such issuance or event is to take place and the date of
participation therein by the holders of Common Stock, if any such date is to be
fixed, and shall briefly indicate the effect of such action on the Common Stock
and on the number and kind of any other shares of stock and on other property,
if any, and the number of shares of Common Stock and other property, if any,
issuable upon exercise of each Warrant and the Exercise Price after giving
effect to any adjustment pursuant to Section 4 which will be required as a
result of such action. Such notice shall be given as promptly as possible and
(x) in the case of any action covered by clause (a) or (b) above, at least ten
(10) days prior to the record date for determining holders of the Common Stock
for purposes of such action or (y) in the case of any other such action, at
least twenty (20) days prior to the date of the taking of such proposed action
or the date of participation therein by the holders of Common Stock, whichever
shall be the earlier.

 

5.           Call. If, after the first anniversary of the Issue Date (x) the
Fair Market Value of the Common Stock on such date is 150% greater than the Fair
Market Value of the Common Stock on the Issue Date, (y) the Warrant Shares have
been registered under the Securities Act of 1933, as amended (the “1933 Act”) or
otherwise upon issuance will be free trading shares without restriction, and (z)
the average ten day trading volume then is at least $250,000, then the Company
shall have the right, by delivery to the Holders of a written notice to such
effect (the “Call Notice”) to require the Holders to exercise the Warrants
represented hereby no later than 10 trading days after delivery of the Call
Notice, failing which the Warrants will expire and become forfeited.

 



-6-

 

 

6.           Fractional Shares. In lieu of issuance of a fractional share upon
any exercise hereunder, the Company will issue an additional whole share in lieu
of that fractional share, calculated on the basis of the Exercise Price.

 

7.           Legends. Unless and until the Warrant Shares are registered under
the Securities Act of 1933, or exempt from registration and otherwise
unrestricted as to sale or other transfer, all certificates representing Warrant
Shares shall bear a restrictive legend to the effect that the Shares represented
by such certificate have not been registered under the 1933 Act, and that the
Shares may not be sold or transferred in the absence of such registration or an
exemption therefrom, such legend to be substantially in the form of the
bold-face language appearing at the top of Page 1 of this Warrant.

 

8.           Disposition of Warrants or Shares. The Holder of this Warrant, each
transferee hereof and any holder and transferee of any Shares, by his or its
acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the 1933 Act. Furthermore, it
shall be a condition to the transfer of this Warrant that any transferee thereof
deliver to the Company his or its written agreement to accept and be bound by
all of the terms and conditions contained in this Warrant.

 

9.           Merger or Consolidation. The Company will not merge or consolidate
with or into any other corporation, or sell or otherwise transfer its property,
assets and business substantially as an entirety to another corporation, unless
the corporation resulting from such merger or consolidation (if not the
Company), or such transferee corporation, as the case may be, shall expressly
assume, by supplemental agreement reasonably satisfactory in form and substance
to the Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

10.           Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription Agreement
between the Company and the Holder.

 

11.           Reserved.

 

12.           Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.

 

13.           Successors and Assigns. This Warrant shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

14.           Headings. The headings of various sections of this Warrant have
been inserted for reference only and shall not affect the meaning or
construction of any of the provisions hereof.

 

15.           Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant, and the balance hereof shall be interpreted as if such provision were
so excluded.

 

16.           Modification and Waiver. This Warrant and any provision hereof may
be amended, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.

 



-7-

 

 

17.           Specific Enforcement. The Company and the Holder acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Warrant were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Warrant and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either of
them may be entitled by law or equity.

 

18.           Assignment. This Warrant may be transferred or assigned, in whole
or in part, at any time and from time to time by the then Holder by submitting
this Warrant to the Company together with a duly executed Assignment in
substantially the form and substance of the Form of Assignment which accompanies
this Warrant, as Exhibit B hereto, and, upon the Company’s receipt hereof, and
in any event, within five (5) business days thereafter, the Company shall issue
a warrant to the Holder to evidence that portion of this Warrant, if any as
shall not have been so transferred or assigned.

 

(signature page immediately follows)

 

-8-

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.

 

 

 

 

Date: April __, 2015

MILLENNIUM HEALTHCARE INC.

 

 

By:____________________________________
Name:    Dominick Sartorio
Title:      CEO

 

-9-

 

 

EXHIBIT A
TO
WARRANT

 

ELECTION TO PURCHASE

 

To Be Executed by the Holder
in Order to Exercise the Warrant

 

The undersigned Holder hereby elects to purchase _______ Shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of:

 

 

 

(Please type or print name and address)






 

 



 




 

(Social Security or Tax Identification Number)

 

and delivered

to:_________________________________________________________________
___________________________________________________________________.

 

(Please type or print name and address if different from above)

 

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

 

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $__________ by
check, money order or wire transfer payable in United States currency to the
order of [_________]

 

 

HOLDER:




By:_____________________________________
           Name:
           Title:
           Address:

 

 

Dated:_______________________

 

 

-10-

 

 

EXHIBIT B
TO
WARRANT

 

FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of Millennium Healthcare Inc., a Delaware corporation, to
which the within Warrant relates, and appoints ____________________ Attorney to
transfer such right on the books of Millennium Healthcare Inc., a Delaware
corporation, with full power of substitution of premises.

 

Dated:

By:_______________________________
           Name:
           Title:
           (signature must conform to name
           of holder as specified on the fact of the Warrant)  

 

 

Address:

 

 

Signed in the presence of :

 

Dated:

 



-11-

